Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 17/095,127 is being allowed since none of the prior art of record teaches or fairly suggests a device and a method for detecting volatile compounds, particularly volatile base nitrogen compounds produced from a spoiling food product, comprising a substrate and a matrix disposed on the substrate, wherein the matrix comprises a binder comprising carboxy-containing biomass, such as acid-treated soybean hulls, a clay, particularly a smectite clay, and a pH-sensitive indicator dye admixed with the binder and the clay, wherein the pH-sensitive indicator dye is present at a concentration which changes color in response to contact with a predetermined concentration of a volatile base nitrogen compound, in particular volatile base nitrogen compounds which are generated from a spoiling food product. The closest prior art references to Hakovirta et al (submitted in the IDS filed on July 1, 2021) and Pirsa et al (article from Polym. Adv. Technol., vol. 29, pgs. 2750-2758, 2018, cited in the last Office action mailed on May 4, 2022) teach of food spoilage indicators comprising a film having therein a binder (i.e. a polyvinyl alcohol binder in Hakovirta et al and a starch binder in Pirsa et al ), a clay (i.e. a slurry of diatomites in Hakovirta et al and a clay powder in Pirsa et al), and a pH-sensitive indicator dye which changes color in response to contact with a concentration of a volatile compound produced by a spoiling food product, but neither Hakovirta et al nor Pirsa et al teach or fairly suggest such a food spoilage indicator comprising a carboxyl-containing biomass binder, such as acid-treated soybean hulls.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 /MAUREEN WALLENHORST/ Primary Examiner, Art Unit 1797                                                                                                                                                                                                       August 29, 2022